423 U.S. 900
96 S.Ct. 204
46 L.Ed.2d 133
Gloria Belia SANDQUISTv.State of CALIFORNIA.
No. 74-1430.
Supreme Court of the United States
October 14, 1975

On petition for writ of certiorari to the Appellate Department of the Superior Court of California for the County of Los Angeles.
The petition for a writ of certiorari is denied.
Mr. Justice DOUGLAS, being of the view, stated in his previous opinions2 and those of Mr. Justice Black,3 that any state or federal ban on, or regulation of, obscenity abridges freedom of speech and of the press contrary to the First and Fourteenth Amendments, would grant certiorari and summarily reverse.
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL join, dissenting.


1
Petitioner was convicted in the Municipal Court of Los Angeles of exhibiting allegedly obscene motion pictures in violation of California Penal Code § 311.2, which provides in pertinent part as follows:


2
'Every person who knowingly . . . exhibits to others, any      obscene matter is guilty of a misdemeanor.'


3
As used in § 311.2,


4
"Obscene matter' means matter, taken as a whole, the      predominant appeal of which to the average person, applying      contemporary community standards, is to prurient interest,      i.e., shameful or morbid interest in nudity, sex or      excretion; and is matter which taken as a whole goes      substantially beyond customary limits of candor in      description or representation of such matters; and is matter      which taken as a whole is utterly without redeeming social      importance.' Id., at § 311(a).


5
On appeal, the Appellate Department of the Superior Court of California for the County of Los Angeles affirmed the conviction. Certification to the Court of Appeal was sought and denied.


6
It is my view that 'at least in the absence of distribution to juveniles or obtrusive exposure to unconsenting adults, the First and Fourteenth Amendments prohibit the State and Federal Governments from attempting wholly to suppress sexually oriented materials on the basis of their allegedly 'obscene' contents.' Paris Adult Theatre I v. Slaton, 413 U.S. 49, 113, 93 S.Ct. 2628, 37 L.Ed.2d 446 (1973) (Brennan, J., dissenting). It is clear that tested by that constitutional standard, § 311.2, as it incorporates the definition of 'obscene matter' in § 311, is constitutionally overbroad and therefore invalid on its face. For the reasons stated in my dissent in Miller v. California, 413 U.S. 15, 47, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973), I would therefore grant certiorari and, since the judgment of the Appellate Department was rendered after Miller, reverse.1 In that circumstance, I have no occasion to consider whether the other question presented merit plenary review. See Heller v. New York, 413 U.S. 483, at 494, 495, 93 S.Ct. 2789, at 2796, 37 L.Ed.2d 745 (1974) (Brennan, J., dissenting).


7
Further, it appears from the petition and response that the obscenity of the disputed materials was not adjudged by applying local community standards. Based on my dissent in Hamling v. United States, 418 U.S. 87, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974), I believe that, consistent with the Due Process Clause, petitioner must be given an opportunity to have his case decided on, and introduce evidence relevant to, the legal standard upon which is conviction has ultimately come to depend. Thus, even on its own terms, the Court should vacate the judgment below and remand for a termination whether petitioner should be afforded a new trial under local community standards.



2
 Miller v. California, 413 U.S. 15, 42-47, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973); Paris Adult Theatre I v. Slaton, 413 U.S. 49, 70-73, 93 S.Ct. 2628, 37 L.Ed.2d 446 (1973); Memoirs v. Massachusetts, 383 U.S. 413, 426-433, 86 S.Ct. 975, 16 L.Ed.2d 1 (1966); Ginzburg v. United States, 383 U.S. 463, 491-492, 86 S.Ct. 942, 16 L.Ed.2d 31 (1966); Roth v. United States, 354 U.S. 476, 508-514, 77 S.Ct. 1304, 1 L.Ed.2d 1498 (1957).


3
 Ginzburg v. United States, 383 U.S. 463, 476, 86 S.Ct. 942, 16 L.Ed.2d 31 (1966); Mishkin v. New York, 383 U.S. 502, 515-518, 86 S.Ct. 958, 16 L.Ed.2d 56 (1966).


1
 Although four of us would grant and reverse, the Justices who join this opinion do not insist that the case be decided on the merits.